Citation Nr: 0212318	
Decision Date: 09/17/02    Archive Date: 09/26/02

DOCKET NO.  98-11 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating higher than 70 
percent for post-traumatic stress disorder (PTSD).

(The issues of entitlement to service connection for lower 
leg infection and for recurrent fungal infection of the lower 
extremities, claimed as jungle rot with skin rashes, will be 
the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in pertinent part, granted 
service connection for PTSD, with assignment of a 50 percent 
disability rating, and denied service connection for lower 
leg infection and recurrent fungal infection of the lower 
extremities.  

In May 2000, a hearing was held before the undersigned, who 
is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c).  In April 2001, this case was 
Remanded for additional development.  The RO complied with 
the Board's Remand instructions, and the PTSD increased 
rating claim is ready for appellate disposition.

The Board is undertaking additional development on the issues 
of entitlement to service connection for lower leg infection, 
and for recurrent fungal infection of the lower extremities, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After providing the notice and reviewing 
the veteran's response to the notice, the Board will prepare 
a separate decision addressing these issues.

While this case was in remand status, the RO granted a 70 
percent initial disability rating for PTSD and granted a 
total disability rating based on individual unemployability 
due to service-connected disorder (TDIU).  The TDIU claim is 
no longer before the Board since the benefit sought was fully 
granted by the RO.

As noted in the Board's April 2001 Remand, it was unclear at 
that time whether or not the veteran was raising a claim for 
entitlement to service connection for psoriatic arthritis.  
He was denied service connection for this disorder in the 
March 1998 rating decision, and that decision is final since 
he did not appeal the denial of service connection for 
psoriatic arthritis.  In a July 2001 letter, the RO notified 
the veteran that he needed to submit new and material 
evidence if he wants to reopen his previously denied claim 
for psoriatic arthritis.  Because the veteran did not respond 
to that letter, it appears, and the Board so finds, that he 
is not presently pursuing  a claim for service connection for 
psoriatic arthritis.  


FINDING OF FACT

The veteran's PTSD is manifested by mood disturbances such as 
depression, anxiety, and irritability; recurrent flashbacks, 
nightmares, and intrusive thoughts; chronic sleep 
disturbances; recurrent suicidal ideations; difficulty 
controlling anger and dealing with stress; difficulty with 
social interaction; and social isolation, all resulting in 
severe social and occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent initial disability rating for 
PTSD are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.125, 4.126, and 4.130, Diagnostic Code 
9411 (2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records; his 
contentions, including those raised at his personal hearing 
in 2000; reports of VA examinations conducted in 1998 and 
2001; adjudication and medical records from the Social 
Security Administration; private medical records and 
statements from Cullman Orthopedic Clinic, Cullman 
Dermatology Clinic, and Cullman Area Mental Health Authority; 
and VA records for treatment and hospitalization between 1995 
and 2001.  Only the evidence pertinent to the issue currently 
being decided is discussed below.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the claimant's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC) and 
supplemental statements of the case (SSOCs), together have 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  The veteran also was asked 
at his personal hearing for complete information as to where 
he had been treated for PTSD (i.e., information needed to 
support his claim).  The Board's April 2001 Remand also 
discussed information that was needed from him.  

In April 2001, the RO sent a letter to the veteran explaining 
the VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the veteran was 
notified in this letter what information and evidence he 
needed to submit in order to substantiate his claim, and what 
evidence and information VA would be obtaining.  The letter 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
He was also asked to provide specific information and 
evidence needed in his case (i.e., a statement from his 
treating psychiatrist as to his employability).  Further, he 
was advised that it remained his responsibility to ensure VA 
received relevant records.  The veteran, however, did not 
respond to the RO's letter.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the veteran, all medical 
records referenced by the veteran pertaining to treatment for 
PTSD have been obtained.  The veteran has not referenced any 
unobtained evidence that might aid his PTSD claim or that 
might be pertinent to this claim.  The duty to assist has 
been fully satisfied.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
claimant.  Where the evidence of record does not reflect the 
current state of the claimant's disability, a VA examination 
must be conducted.  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran appropriate VA psychiatric 
examinations in 1998 and 2001.  There is no objective 
evidence indicating that there has been a material change in 
the severity of his service-connected PTSD since he was last 
examined.  There are no records suggesting an increase in 
disability has occurred as compared to the last VA 
examination findings.  He has not made any specific 
statements about how his PTSD is worse than what was reported 
when VA last examined him.  The Board concludes there is 
sufficient evidence to fairly rate the service-connected 
PTSD.  See also VAOPGCPREC 11-95 (the duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2. 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran has disagreed with the original disability rating 
assigned for his PTSD.  There is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  If appropriate, he could be assigned 
different ratings for his PTSD for different time periods 
based on the severity of this condition.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The current 70 percent disability 
rating requires:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

The medical evidence shows assignment of a variety of Global 
Assessment of Functioning (GAF) scale scores since 1997, 
ranging from a low of 19 to a high of 62.  VA examinations 
yielded GAF scores of 40 in March 1998, 55 in December 1998, 
and 41 in September 2001.  The VA examiner in September 2001 
reviewed the veteran's treatment records and concluded the 
GAF scores were consistently in the low to mid 40s.  A closer 
inspection of the treatment records shows GAF scores in the 
mid to upper 30s throughout 1998 and in the mid and upper 40s 
since August 1999.  In mid 1999, between May and July, the 
severity of the veteran's psychiatric condition clearly 
fluctuated significantly, with lower GAF scores of 19 and 23 
and other scores in the upper 30s.

A GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  The Board finds of limited value the isolated GAF 
scores higher than 50, since they do not represent the 
veteran's general and usual level of impairment.  The 
majority of the GAF scores fall between 35 and 48.  

A GAF score of 31-40 contemplates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  See 
DSM-IV at 44-47 (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.

The Board has reviewed all the evidence of record and finds 
that the veteran experiences frequent mood disturbances, 
suicidal ideations, impaired impulse control (including 
periods of violence), difficulty adapting to stressful 
situations (especially in the work environment), and 
inability to establish and maintain effective relationships.  
Although he does not exhibit all of the symptoms associated 
with a 100 percent rating, he does, as explained below, 
exhibit some of them.  Moreover, the majority of his GAF 
scale scores falling between 35 to 48 are consistent with the 
occurrence of total occupational and social impairment.  

The veteran has never exhibited gross impairment in thought 
processes or communication.  However, a December 1997 mental 
status examination performed by Jack Bentley, Jr., Ph.D., for 
the Social Security Administration noted that the veteran 
appeared to suffer some obsessional thinking.  The veteran 
has never demonstrated disorientation to time or place or 
memory loss.  However, a September 1998 report from the 
Coordinator of the PTSD Clinical Team at the VA Medical 
Center in Birmingham noted that the veteran's psychotropic 
medications caused poor concentration and memory.

It is unclear whether the veteran experiences delusions or 
hallucinations.  The majority of the medical records indicate 
no delusions or hallucinations were present.  However, during 
the March 1998 VA examination, the veteran stated that he 
sees rats "all the time."  The examiner indicated that the 
veteran had had hallucinations regarding rats "in the 
past."  Also, the December 1997 evaluation by Dr. Bentley 
noted that the veteran had "occasional hallucinations 
associated with his wartime experiences."  The veteran had 
reported, in part, seeing rats in his home at night.

The veteran does exhibit persistent danger of hurting self or 
others.  Persistent does not necessarily mean continuous, but 
it does mean that something is repetitive or enduring.  
Webster's II New College Dictionary.  The veteran is not 
continuously suicidal or homicidal.  However, he clearly 
experiences repetitive and enduring thoughts of harming 
himself or others, although they vary in intensity.  Even 
though he often has no specific plans of doing so, the fact 
remains that he frequently has such thoughts, and they have 
endured on a near-continuous basis since 1997.  A December 
2000 treatment note indicated that the veteran presented a 
"chronic suicide risk."  There are several references in 
the medical evidence to the veteran's explosive, violent 
behavior towards others.

The veteran also has total social impairment, as contemplated 
by the criteria for a 100 percent rating.  The 2001 VA 
examination showed that he has "total social isolation."  
As found by the examiner at that time, the veteran does not 
have any friends or extracurricular activities, and his 
quality of life is "significantly and severely impaired with 
a poor prognosis."  A November 1999 treatment note indicated 
that he was socially isolated and distrustful of others.  
Similarly, a September 1998 report from the Coordinator of 
the PTSD Clinical Team at the VA Medical Center in Birmingham 
noted that the veteran had poor or no ability to behave in an 
emotionally stable manner or relate predictably in social 
situations.

Besides the presence of symptomatology consistent with a 
severe mental disorder, there also is evidence that is 
consistent with a finding of total occupational impairment.  
While the veteran was able to maintain employment prior to 
1997, since that time he has not worked.  In that regard, it 
appears that he left his last job due to increased 
irritability and other psychiatric symptomatology.  Although 
the veteran has other medical conditions, such as arthritis, 
that are serious, it appears that his psychiatric symptoms 
alone are sufficient to render him unable to work.  There are 
numerous references in the VA treatment records to the 
veteran's unemployability, and the September 1998 report from 
the Coordinator of the PTSD Clinical Team at the VA Medical 
Center in Birmingham indicated that the veteran had limited, 
if any, ability to adjust to a work environment.  Another VA 
treatment note indicated that the veteran has severe 
intractable PTSD causing severe social, occupational, and 
interpersonal dysfunction and unemployability.  The September 
2001 VA examiner also specifically indicated that the veteran 
is unemployable due to his PTSD.  Furthermore, the veteran's 
GAF scale scores are, at a minimum, indicative of severe 
occupational impairment, and he has been found to be disabled 
by the Social Security Administration (SSA), in part, due to 
his PTSD.  

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he has met the requirements for a 
100 percent schedular rating for the entire initial rating 
period.  Although this is a Fenderson situation and the 
veteran could, therefore, be assigned staged ratings for his 
PTSD, that would not be appropriate in this case.  The 
medical evidence from 1997 to the present shows a 
consistently severe level of disability, and consequently a 
100 percent rating is warranted from the date of claim.


ORDER

Entitlement to an initial 100 percent disability rating for 
post-traumatic stress disorder (PTSD) from the date of claim 
is granted, subject to the regulations governing payment of 
monetary benefits.



		
	RICHARD C. THRASHER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

